Citation Nr: 1243759	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability, to include the cervical, thoracic, and lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1978 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claim on appeal.

The Veteran's claim was remanded by the Board in October 2010 to afford the Veteran a Board hearing and a VA examination for his claimed back disability.

Initially, the Board observes that the Veteran's claim has consistently been termed entitlement to service connection for a "back condition;" however, based on the Veteran's contentions, the December 2008 statement of the case (SOC) and the August 2011 supplemental statement of the case (SSOC) both explicitly considered problems associated with the cervical, thoracic, and lumbar spine as part of the "back" claim.  For the sake of clarity, therefore, the Board has recharacterized the claim as listed above.

The Board notes that the October 2010 remand also included the issues of entitlement to service connection for sleep apnea and hypertension.  In an August 2011 rating decision, the RO granted service connection for the Veteran's sleep apnea and hypertension.  This decision was a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues are not currently on appeal before the Board.

The Veteran subsequently had a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final SSOC the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because at the time of the March 2012 Board hearing the Veteran submitted a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2012).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a back disability, to include the cervical, thoracic, and lumbar spine, that is etiologically related to a disease, injury, or event in service.

CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2005 and December 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The December 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Specifically, the VLJ discussed that while the Veteran had a current back disability the critical question was whether such current disability was related to his military service.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Indeed, the Veteran explicitly stated at the end of the hearing that he was satisfied with the content of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  With respect to the Veteran's service treatment records, while some of these records have been associated with the claims file there is a notation in the service treatment records that some of the Veteran's records were stolen from his private vehicle while he was still in service.  As such, to the extent such service treatment records are missing from the claims file, the Board does not find that a remand is warranted to attempt to obtain such stolen records.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, pursuant to the Board's October 2010 remand directives the Veteran was provided a VA examination in June 2011.  The examiner considered the Veteran's claims of multiple injuries to his back in service; however the examiner opined that the Veteran's degenerative disc and joint disease of the thoracolumbar and cervical spines were not likely related to his military service.  As will be discussed in greater detail below, the examiner's opinion was based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the June 2011 VA examination and the March 2012 Board hearing, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2012).  In this case, the Veteran was not diagnosed with arthritis of the cervical, thoracic, or lumbar spine in service or within one year of separation from service.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he injured his back on multiple occasions in service.  Two specific examples discussed by the Veteran during examination and his March 2012 Board hearing involve an incident where after lying (or sleeping) on the ground for multiple hours during a training exercise and that he had extreme difficulty rising and was unable to stand fully upright.  On another occasion, he claims that while moving heavy equipment he stumbled and an 800 to 1,000 pound box fell on him.  Although not entirely clear, the Veteran contends that these incidents occurred between 1986 and 1989.  The Veteran asserts that he has experienced ongoing back problems from service, including multiple flare-ups per year that take a week or longer to resolve.   

The Veteran's service treatment records do not included complaints, treatment, or diagnosis of a back disability in service.  The Veteran claims that following the back problems after lying down all night he sought emergency room treatment and initially was scheduled for surgery on his back before it improved to the point that surgery was deferred.  The Veteran also contends he sought treatment following the incident with the heavy container.  The Veteran appears to assert that records of this treatment and proposed surgery are among the records that were stolen from his private vehicle and, therefore, were documented but are not currently of record.  

As noted above, a January 1994 letter in the Veteran's service treatment records indicates that in December 1993 the Veteran's private vehicle was stolen with his personal medical records inside.  Certain service treatment records prior to that date, however, remain of record.  In that regard, the Veteran underwent an over 40 physical in September 1990, or approximately one year after the second of his claimed back injuries.  At that time, the Veteran explicitly denied a history of recurrent back pain.  He also denied a history of arthritis and neuritis and stated that he was in good health.  The Veteran did report, however, nocturnal leg cramping and eye problems.  Physical examination of the neck and spine at that time was normal.  

In June 1994, the Veteran specifically denied a history of neck trauma during treatment for headaches and ear problems.  In February 1995, the Veteran reported past hand and finger problems, but did not report any past or current back problems.

The Veteran had a retirement physical examination in May 1995, which included normal findings as to the neck and spine.  In a contemporaneous Report of Medical History, the Veteran reported a history of headaches, eye trouble, and arthritis, rheumatism, or bursitis.  Specifically, he reported that he had been hospitalized for eye problems and for degeneration of the joints "from waist down."  At that time, he specifically denied a history of recurrent back pain.  In a contemporaneous service treatment record the Veteran reported past problems with his left wrist, dizziness, a head injury, his left eye, headaches, high blood pressure, cramps in the legs, his left shoulder, bilateral knees, and calluses.  He did not report a history of back problems at that time either.  

Shortly after separation from service the Veteran brought claims for service connection for left shoulder and left eye disabilities.  He also brought a claim for limitation of range of motion of all the joints from the waist down.  The Veteran was afforded a VA examination in October 1995.  At that time, the Veteran could not explain the basis for his lower extremity problems, but did report a left shoulder injury in 1988.  In addition, he reported hospitalizations for stress in December 1987 and January 1988.  The Veteran also mentioned that he was having problems with his back, but no limitation was seen at the time of examination and no diagnosis as to the back was made.  

The next year, in October 1996, the Veteran was afforded another VA examination.  At that time, the Veteran discussed problems with the left eye, right third finger, and blood pressure.  He did not, however, report back problems at that time.

In March 2003, the Veteran brought claims for numerous orthopedic problems that did not include the back.  In April 2003, the Veteran sought treatment for multiple orthopedic problems involving his left shoulder, bilateral hands, bilateral knee, bilateral ankles, bilateral feet, but made no report of back problems at that time.  The Veteran was afforded a VA examination in May 2003 for these orthopedic problems.  Again, the Veteran did not discuss ongoing or current back problems.  

In an undated VA medical record from some time after 2002, the Veteran reported a current or past history of back problems.  A December 2004 MRI of the cervical spine showed spondylosis at C3-C4, C5-C6, and C6-C7 with foraminal narrowing.  May 2005 x-rays of the thoracic spine showed minimal scoliosis convex to the right in the mid-thoracic spine and anterior marginal osteophytes in the mid and lower thoracic spine.  May 2005 lumbosacral spine x-rays showed moderate degenerative disc disease at L5-S1 and moderate facet joint osteoarthritic changes at L4-L5 and L5-S1.  

After filing his claim in September 2005, during a February 2006 VA examination for a service-connected headache claim the examiner noted a diagnosis of arthritis of the back, but did not note an etiology as to the disability.  

In support of his claim, the Veteran submitted a June 2006 statement from a treating physician from the Department of the Army.  The letter indicated that the Veteran had been experiencing back problems since the mid-1980s.  The physician indicated that the Veteran had experienced multiple in-service traumas.  The physician noted a current diagnosis of severe degenerative disc disease of the lumbar spine, degenerative changes of the thoracic spine, and cervical spine pain.  The physician concluded that the Veteran's current MRI results were "consistent with changes that easily could predate 1995.  Unfortunately, I do not have access to any radiological studies from the past to do a comparison with."  In December 2006, the same physician submitted another letter on the Veteran's behalf.  This time, after discussing essentially the same evidence as in his June 2006 letter, the physician concluded, "It is my medical opinion that the cervical and lumbar problems that the patient currently has are a direct result of the trauma that he suffered while on active duty.  These cervical and lumbar problems have gradually increased over time to where they are now producing a significant functional limitation on the patient because of pain."

In support of his claim, the Veteran also submitted statements from multiple family and fellow service members.  Statements from fellow service members, C.M. and V.G.A., documented an incident in March or July 1987 where during exercises and after a couple hours of sleep the Veteran was unable to stand erect.  The Veteran was afforded a week of bed rest and referred for surgical intervention.  On the day of the surgery, the Veteran was able to stand erect and surgery was delayed for two weeks.  A letter from service member R.F.M. indicated that the Veteran had reported to him a history of back and neck injuries in assignments prior to being stationed together.  During their time together, the service member witnessed three occasions where the Veteran injured his back.  The one injury specifically mentioned involved several individuals, including the Veteran, who were carrying a heavy container when "a member of the team" fell into a hole and "injured his back during while [sic] keeping the container from falling into the hole."

The Veteran's wife also provided a statement in support of the Veteran's claim.  She indicated the Veteran had ongoing problems with his back from the early days of their marriage and that his back went out once or twice per year.  She described a 1986 or 1987 incident wherein the Veteran was in the field and came home early unexpectedly.  He could barely walk and was bent over at the waist.  He finally went to the emergency room where the medical staff prescribed Motrin and scheduled him for an orthopedic evaluation the next week.  At the examination, the Veteran was told to return in a week if things had not improved and they would perform surgery.  Prior to that appointment the Veteran forced himself to stand erect and refused the surgery.

Pursuant to the Board's October 2010 remand, the Veteran was afforded a VA examination for his back claim in June 2011.  The examiner noted review of the claims file.  The Veteran reported that in April 1987 during a training exercise he got up in the morning and was unable to move his back.  In April 1990 his back was stuck in a fixed position for two weeks after carrying boxes across rough terrain and falling in a hole.  The Veteran reported that the records associated with these incidents were lost when his car was stolen near the time of his discharge from service.  The examiner noted the absence of medical records in service of back or neck problems.  Instead, the records indicated that his back and neck became symptomatic in the early 2000s.  For this reason, there was no evidence in the claims file to suggest or support the fact that his degenerative disc and joint diseases of both the cervical and lumbar spine are related to incidents, conditions, or trauma sustained in service.

The Department of Army physician submitted a third letter in support of the Veteran's claim in September 2011.  The physician's conclusions were, 

Cervical and lumbar degenerative disc disease is not an acute process.  He demonstrates disc desiccation in the lumbar and cervical spine.  This usually occurs because of repetitive trauma to the discs resulting in the formation of scar tissue in the nucleus.  His MRI examination is consistent with the chronic changes that occur because of repetitive trauma, consistent with a long 25 year history in the military... It is the opinion of this examiner that his cervical and lumbar pain can be attributed to the repetitive trauma incurred in a long 25 year military career.  The trauma is cumulative, finally resulting in the need for medical management several years following his military retirement.

Thus, the Veteran has current cervical, thoracic, and lumbar spine disabilities.  As such, the critical question is whether any current spine disability was caused or aggravated by the Veteran's claimed in-service injuries, or other incident of service.  Based on the evidence of record, the Board concludes they were not.

The Board has considered the Veteran's reports that he injured his cervical and/or thoracolumbar spine in multiple incidents during his military service and has experienced ongoing back problems since those incidents.  As discussed above, the Veteran claims to have injured his back while on a training exercise when he arose from several hours of sleep and was unable to stand upright.  In addition, he claims that when carrying a heavy container with several other service members he stumbled in a hole or on a tree root and that the container fell on him and he injured his back.  Certainly the Veteran is competent to report events he experienced and resulting physical symptoms, such as back pain.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of back problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the Veteran's service treatment records do not indicate multiple injuries to the back in the mid to late 1980s as claimed.  That said, the Board acknowledges that some of the Veteran's service treatment records were stolen along with his car and that such records could conceivably have been included in those records.  The above notwithstanding, shortly after those claimed incidents, in September 1990 the Veteran specifically denied a history of recurrent back pain, during his over 40 physical examination.  While the Veteran currently claims that he did report ongoing back problems at that time his contemporaneous statements clearly do not support his current assertions.  In June 1994, the Veteran specifically denied a history of neck trauma, which is contrary to his current assertions that the claimed 1980s incidents injured his cervical spine.  

The Board also finds it extremely significant that in May 1995, shortly before his separation from service, the Veteran again denied a history of recurrent back pain.  In that regard, the Board notes that the Veteran has submitted a May 1995 Report of Medical History that had been significantly altered from the original.  In the new document, the Veteran did report a history of recurrent back pain.  When confronted with submitting this clearly altered document, the Veteran claimed that he reported cervical and thoracolumbar spine problems during both his May 1995 examination.  The Veteran asserted he was told that if he complained about back problems at that time his retirement would be delayed.  The Board finds the Veteran's assertions in this regard highly suspect.  Initially, the Board notes that the Veteran's period of active service did not end until August 1995 and the retirement examination occurred in May 1995.  Given the several month period between examination and separation, the Board finds the Veteran's assertion that he altered his Report of Medical History in May 1995 because his separation would be delayed by several days to be problematic.  Even more significantly, however, the Board observes that in the Report of Medical History the Veteran discussed numerous other medical problems he had and still was experiencing, a number of which also were orthopedic in nature.  The Veteran has not presented any plausible explanation as to why his retirement would have been delayed for a report of recurrent back pain, but not for his claimed arthritis of the joints below the waist or other non-orthopedic problems, such as the eyes, calluses, or headaches.

Moreover, the Board notes that in the years following his separation from service, the Veteran brought claims for entitlement to service connection for numerous conditions, including many orthopedic contentions such as the left shoulder, bilateral ankles, bilateral knees, and multiple fingers.  The Board recognizes that the Veteran reported back problems in his first VA examination after service, in October 1995.  Significantly, however, the Veteran reported such problems but did not contend that these problems began in service or otherwise were related to service or brought a claim for his back problems, while actually bringing claims for the left shoulder and the joints below the waist.  The Board finds that it would be reasonable to conclude that had the Veteran been experiencing ongoing back problems from service that he would have filed a claim contemporaneously with the other orthopedic problems.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of back problems following multiple injuries in the 1980s.  Rather, the Veteran specifically denied back problems shortly thereafter, in September 1990, denied a history of neck trauma in June 1994, and again denied a history of recurrent back pain at the time of his retirement examination in May 1995.  The Board has considered the Veteran's contention that he did not report back problems at that time because it would have delayed his separation as additional testing would be required.  The Board does not find this argument persuasive or credible, given that at the same time he denied back problems he reported ongoing lower extremity problems that began in service, as well as calluses, headaches, and eye problems.  Had the Veteran been told that reporting service-related and/or ongoing problems would delay his separation, it is not reasonable to conclude that he would report current ongoing lower extremity, eye, and headache problems while denying existing back problems.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that his current statements regarding continuity of back problems from service are not credible evidence.

The Board has considered the multiple letters from the Department of the Army physician.  The Board finds it significant that initially the physician was unable to provide a conclusive opinion as to the etiology of the Veteran's spine complaints because there were no radiological studies from service or shortly after service to compare to the present.  Given that this June 2006 letter indicated only that the Veteran's degenerative problems "easily could" predate his separation from service, the Board finds this opinion to be speculative in nature and is unable to consider this as a basis for granting entitlement to service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  

As to the remaining two medical opinions from the Department of the Army physician, the Board finds them of extremely limited probative value.  In that regard, the physician failed to explain how or why he was unable to reach a conclusion as to the etiology of the spine problems in June 2006 without radiological studies from service or shortly after service, but that in December 2006 and September 2011 he was able to reach a definitive conclusion without these records.  In any case, the December 2006 and September 2011 conclusions rely to some degree on the Veteran's assertions of ongoing back problems following two injuries in the mid to late 1980s.  As discussed above, the Board finds these current representations of continuity of back problems not credible evidence in light of the Veteran's contemporaneous statements and the other evidence of record.  In light of the foregoing, the Board finds the December 2006 and September 2011 letters from the Department of the Army physician of extremely little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts contradicted by other facts of record).  

By contrast, the June 2011 VA examiner considered the Veteran's contentions of ongoing back problems, but afforded them little or no weight, as evidenced by the rationale for the opinion that it was not likely that cervical or lumbosacral spine problems were related to the Veteran's military service.  Specifically, the examiner noted that the absence of evidence of a back injury or related problems in the Veteran's service treatment records and that his back problems appeared to become significant only in the early 2000s.  The report was based on an interview of the Veteran, consideration of his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  The examiner's conclusion is fully explained and consistent with the evidence of record.

The Board also has considered the statements of record from the Veteran's wife and fellow service members.  To the extent that any of these individuals are attempting to link any current back problems to the Veteran's military service, the Board acknowledges that these individuals can attest to factual matters of which they have first-hand knowledge, such as the Veteran experiencing a back injury and ongoing back pain and problems, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board finds that their conclusions as to etiology are significantly outweighed by the opinion of the June 2011 medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In addition, the Board finds the above contentions particularly problematic in light of the Veteran's contemporaneous denials of recurrent back pain on multiple occasions during service, including at separation.  As such, the Board finds the Veteran's contemporaneous denials of ongoing back problems of far greater probative value than the current representations of the Veteran's wife and, to the extent that their statements can be read in such a light, his fellow service members.

In conclusion, the June 2011 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for his opinion.  The Board finds this the most probative evidence of record.  The Veteran's representations of a continuity of back problems from the 1980s are refuted by the record and deemed less than credible.  The Board also finds the Veteran's contemporaneous denials of ongoing recurrent back pain of significantly greater probative value than his wife and possibly his fellow service member's claims of ongoing back problems from the 1980s.  The Board finds the opinions of the Department of the Army physician of extremely limited probative value as they are speculative in nature or based on an inaccurate factual premise.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a back disability, to include the cervical, thoracic, and lumbar spine, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


